In April, 1910, there was opened on the books of the defendant corporation an account known as “ George Schlegel Personal.” This was an open running account containing debits and credits and ran from 1910 to the date of George Sehlegel’s death on August 4, 1928. Plaintiff sues for an alleged balance due, including principal and interest, of $634,913.21. Judgment, so far as appealed from, dismissing the complaint on the merits unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.